DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CUONG VAN NGUYEN,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2145

                               [April 30, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432019CA000747A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

    Matthew T. Hatfield of Law Offices of Larry S. Davis, P.A., Indiantown,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.